Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re. claim 1: the limitations of “a plurality of enclosures are housed inside the rack; a plurality of the branching tubes are connected, respectively, to the plurality of enclosures; and the plurality of branching tubes are detachably connected to the single main pipe” in combination with the remaining limitations in the claim cannot be found in the prior art. The prior art fails to disclose plurality of branching tubes as claimed. The prior art instead teaches a plurality of enclosures connected directly to the main tubes rather than a plurality of branching tubes therebetween. Further, one of ordinary skill in the art would not have found it obvious to make the enclosures slide while connected to the module connection portions. One of ordinary skill would have instead disconnected the connection portions before sliding the enclosures into or out of the server rack.

Re. claim 9: the limitations of “an opening is formed in the enclosure; and the first connection tube is arranged to pass through the opening” in combination with the remaining limitations in the claim are not found in the prior art. The prior art teaches connection tubes connected to a port on the enclosure rather than passing through an opening in the enclosure. Passing through an opening in the enclosure would leave the connection tubes hanging out of the enclosure when the enclosure is not in use which could subject them to unintended damage.

Re. claim 10: the limitations of “the branching tube has a supply branching tube that supplies a cooling medium to the module and a discharge branching tube that discharges the cooling medium” in combination with the remaining limitations in the claim are not found in the prior art. The prior art fails to disclose plurality of branching tubes as claimed. The prior art instead teaches a plurality of enclosures connected directly to the main tubes rather than a plurality of branching tubes therebetween. Further, one of ordinary skill in the art would not have found it obvious to make the enclosures slide while connected to the module connection portions. One of ordinary skill would have instead disconnected the connection portions before sliding the enclosures into or out of the server rack.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 11, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835